Argued April 16, 1934.
Defendant appeals from the refusal of his motions for judgment n. o. v. and a new trial, and from the judgments *Page 391 
for plaintiffs on the verdicts, in these actions (tried as one in the court below) to recover damages sustained as a result of a collision between the motor-cycle ridden by the minor plaintiff and the automobile owned and driven by defendant.
Among the errors assigned by defendant is the refusal of the trial judge to charge the jury that the minor plaintiff was guilty of contributory negligence. It is sufficient to say, without here relating details of the accident, that a perusal of the record clearly shows the court below properly decided contributory negligence could not be held as a matter of law but the evidence was for the jury to consider.
On the question of damages, counsel for appellant admitted at bar of this court that the verdicts of $3,000 for the minor plaintiff, a youth eighteen years old, and $1,909.07 for his father, were not excessive, since, as a result of the accident, it was necessary to amputate the boy's right leg at about the middle of the thigh, after attempts by various means to save it.
There is ample evidence on the record to justify the verdicts of the jury, and we find no cause for reversal in the rulings of the trial judge called to our attention.
The judgments are affirmed.